DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/11/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US 2016/0180114), hereinafter referred to as Sastry in view of Kumar et al. (US 9,300,275), hereinafter referred to as Kumar ‘275 and Kumar et al. (US 2015/0043575), hereinafter referred to as Kumar ‘575. 

As to claim 1, Sastry teaches, as claimed, a supervisory unit being configured to supervise messages passing to or from a bus (i.e.-access controller configured to manage bus component message, page 3, ¶26, lines 1-2 and 5-6), the supervisory unit being configured to, on receiving bus message: compare the bus message to predetermined filter criteria (i.e.-determine if the component message meets the filtering policy, page 3, ¶26, lines 5-7); select, in dependence on the comparison, one or more actions to be taken with respect to the bus message (i.e.-determine to block or not block the component message, page 3, ¶26, lines 7-13), the one or more actions being selected from the group comprising: permitting the bus message to pass unaltered (i.e.-allow a message transaction, page 3, ¶26, lines 11-12), blocking the interconnect message from passing (i.e.-block the component message, page 3, ¶26, lines 5-6), and permitting the bus message to pass in an altered state and perform the selected one or more actions with respect to the bus message (i.e.-forwarding the message for further processing, page 3, ¶29, lines 7-13).  
	However, Sastry does not teach the supervisory unit being in a Network-on-Chip (NoC), store the bus message in a data store; and a filter unit preconfigured with a set of bus message patterns that are to be subject to actions.
	On the other hand, Kumar ‘275 discloses a data store comprised of a multi-bit latching unit implemented in hardware and configured to store data (col. 2, lines 1-10 and col. 4, lines 19-26). Furthermore, Kumar ‘575 discloses method and system configured to support multicast messages in NoC interconnect comprising a filter unit preconfigured with a set of bus message patterns that are to be subject to actions (page 3, ¶31 and ¶32).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sastry and incorporate the step of storing the interconnect message in a data store; and a filter unit preconfigured with a set of bus message patterns that are to be subject to actions as taught by Kumar ‘275 and Kumar ‘575. The motivation for doing so would have been to reduce area and power consumption of IC components, by replacing flip flop elements that would have been used by IC design systems, and provide a multi-bit latched cell to operate as a storage.

As to claim 2, the modified Sastry teaches the supervisory unit of claim 1, wherein the data store is a multi-bit latching unit implemented in hardware located in a communication path for bus messages between the bus and a participant in a bus protocol in accordance with which the bus operates (see Kumar ‘275, col. 2, lines 1-4 and see fig. 3). 

As to claim 3, the modified Sastry in view of Kumar teaches the supervisory unit of claim 2, wherein the supervisory unit is further configured to perform the one or more actions by signaling the latching unit to release or delete a respective bus message (see Kumar ‘275, col. 4, lines 19-26). 
 
As to claim 4, the modified Sastry innately teaches the supervisory unit of claim 1, wherein the supervisory unit comprises an external communications interface distinct from the bus, and the group further comprises transmitting a message over the external communications interface (page 6, ¶63). 
 
As to claim 5, the modified Sastry teaches the supervisory unit of claim 1, wherein the bus operates in accordance with an bus protocol (page 3, ¶32, lines 3-6), and the supervisory unit comprises: a comparison function configured to perform the comparing (page 3, ¶26, lines 5-7); and a translation function configured to: translate the bus message from a format in accordance with the bus protocol to a translated message in a second format not in accordance with the bus protocol (page 2, ¶20); and provide the translated message as input to the comparison function (page 2, ¶18). 
 
As to claim 8, the modified Sastry teaches the supervisory unit of claim 1, wherein the supervisory unit is implemented in dedicated hardware (page 5, ¶47, lines 1-11). 
 
As to claim 9, the modified Sastry teaches the supervisory unit of claim 1, wherein the supervisory unit is configured to supervise bus messages passing to the bus from a data processor core (page 5, ¶48, lines 1-6). 
 
As to claim 10, the modified Sastry teaches the supervisory unit of claim 1, wherein at least one of the predetermined filter criteria defines an bus message associated with a security, integrity risk, or the security and the integrity risk (page 3, ¶29, lines 7-13), and the supervisory unit is configured to, on identification of a match between the at least one predetermined filter criteria and an bus message, take the action of blocking the bus message from passing or permitting the bus message to pass in the altered state (page 3, ¶26, lines 5-13). 
As to claim 11, the modified Sastry teaches the supervisory unit of claim 1, wherein the bus is a memory bus (page 2, ¶17, lines 3-9 and ¶18, lines 6-10). 

As to claim 12, the supervisory in view of Kumar ‘575 teaches the supervisory unit of claim 1, wherein the selected one or more actions comprise permitting the bus message to pass in an altered state (see Kumar ‘575, page 4, ¶35, lines 22-26).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry, Kumar ‘275 and Kumar ‘575, as applied to claim 1 above, and further in view of Fake et al. (US 2012/0254337), hereinafter referred to as Fake. 

As to claims 6 and 7, the modified Sastry teaches the claimed invention except the limitations of claims 6 and 7.
	On the other hand, Fake discloses message generating and monitoring system comprised of a filtering module including a dynamic filtering criteria, which can be changed automatically or in response to an input by an administrator (page 4, ¶49). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Sastry so that the group further comprises changing the predetermined filter criteria, wherein the supervisory unit comprises an external communications interface distinct from the bus, and the supervisory unit is configured to permit the predetermined filter criteria to be changed in response to commands received by the supervisory unit over the external communications interface, as taught by Fake. The motivation for doing so would have been to dynamically change filtering criteria, thereby enhancing system adaptability for various secured system components. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 07/11/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184